Citation Nr: 1502366	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1941 to April 1942 and from August 1945 to June 1946.  The Veteran died in August 2009.  The appellant is the Veteran's surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1941 to April 1942 and from August 1945 to June 1946; he did not meet the criteria to be recognized as a POW.  

2.  The Veteran did not have any service-connected disabilities.

3.  The Veteran died in August 2009.  A death certificate on file listed the immediate cause of death as multiple organ failure.  Severe anemia was listed as an antecedent cause.  Peptic ulcer disease was listed as an underlying cause.

4.  Peptic ulcer disease and anemia did not manifest during service; peptic ulcer disease did not manifest within a presumptive period after service; and neither peptic ulcer disease or anemia are otherwise related to a disease or injury in service.  


CONCLUSION OF LAW

A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, prior to the initial rating decision in this matter, a May 2011 letter informed the appellant of all five elements of service connection, gave examples of the types of evidence the appellant could submit in support of the claim, and provided notice of the appellant's and VA's respective responsibilities for obtaining such evidence.  The May 2011 letter included notice required by Hupp. 

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The service treatment records and pertinent post-service treatment records have been obtained and associated with the claims file.  The appellant has not identified any outstanding evidence.

The Board notes that a VA medical opinion has not been obtained in this case.  The Board finds that a medical opinion is not required, as the evidence does not show that the conditions that caused or contributed to the Veteran's death manifested during an applicable presumptive period or may otherwise be associated with service.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including peptic ulcer disease, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was a prisoner and was interned or detained for not less than 30 days, certain diseases, including peptic ulcer disease, shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  38 C.F.R. 
§ 3.309(c).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for the Cause of the Veteran's Death

The appellant asserts that the Veteran's death was related to service.  In statements in support of the claim, the appellant has indicated that the Veteran was a prisoner of war and suffered several disabling diseases, including malaria, dystentary, beri beri, malnutrition.  She also asserted that the Veteran had heart disease and stomach problems.  

The Veteran's death certificate indicates that he died in August 2009.  The immediate cause of death was multiple organ failure.  The death certificate lists   severe anemia as an antecedent cause of death.  Bleeding peptic ulcer disease was listed as an underlying cause of death.  

The Veteran had active duty service from had active duty service from December 1941 to April 1942 and from August 1945 to June 1946.  Service treatment records do not reflect treatment or findings of anemia or peptic ulcer disease.  The separation examination dated in July 1946 does not show any findings of anemia or peptic ulcer disease.  

There is no competent evidence to establish that peptic ulcer disease became  manifest to a compensable degree within one year of his separation from service in June 1946.  Therefore, the presumptive provisions for service connection for peptic ulcer disease as a chronic disease manifesting within one year of service separation are not applicable.  38 C.F.R. §§ 3.307, 3.309.

Initial post-service treatment for peptic ulcer disease is shown in 2002, many years after separation from service.  The period of more than 50 years between service separation and initial post-service treatment for peptic ulcer disease weighs against a relationship between the Veteran's peptic ulcer disease and an injury or disease during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

The Board finds that there is no competent evidence of a link between the Veteran's service and the conditions which caused or contributed to his death.   Medical records from the Veteran's hospitalization in August 2009 reflect a principal diagnosis of bleeding peptic ulcer.  Other post-service medical records in evidence reflect diagnoses and treatment of peptic ulcer disease.  The post-service medical records in evidence do not provide any medical evidence linking peptic ulcer disease or anemia to the service.

The Board has considered the lay statements of the appellant.  As noted above, the appellant asserts that the Veteran had several ailments that were related to service.  
Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the etiology of peptic ulcer disease and anemia  are complex medical questions, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish any association between the Veteran's death and service.  

The Board has considered the appellant's contention that the Veteran was a POW and suffered several disabilities as a result of confinement, including ulcers.  

For VA benefits purposes, a POW is a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force. 38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y) (2014).  In determining whether an individual may be recognized as a POW, VA shall accept the findings of the appropriate service department regarding whether the individual was a POW during a period of war unless a reasonable basis exists for questioning it.  38 U.S.C.A. § 101(32) (West 2014); 38 C.F.R. § 3.1(y)(1) (2014); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

If a veteran was a prisoner and was interned or detained for not less than 30 days, certain diseases, including peptic ulcer disease, shall be service-connected if manifest to a degree of 10 percent or more at any time after discharge.  38 C.F.R. § 3.309(c).

During his lifetime, the Veteran reported that he was held as a POW from April 1942 to October 1942.  A processing affidavit for Philippine Army Personnel reflects that he reported being held as a POW from April 1942 to October 1942.  In October 1969, the Veteran submitted a joint affidavit of A.T. and A.G., which indicated that the Veteran was a POW from April 1942 to October 1942.  A December 2002 POW questionnaire shows that the Veteran reported that he was captured in April 1942 and was released in October 1942.  He reported that he was held captive at Camp Odonnell Capas, Tarlac, Philippines.  The Veteran named two individuals who were interned with him, M.P. and C.G. 

A memorandum completed by the RO in April 2003 concluded that the Veteran did not have POW status.  The memorandum noted the statements from two former comrades, A.T. and A.G. but did not give the statements credence, as the affiants failed to state their own POW experience and the period they were allegedly with the veteran while incarcerated as prisoners of war.  The memorandum concluded that, although the Veteran indicated in his processing affidavit that he was a POW from April 1942 to October 1942, this event occurred while the Veteran was in a "no casualty status" as certified by the service department.

A June 2011 memorandum from the NPRC also concluded that the Veteran did not acquire prisoner of war status.  The memorandum noted that the Veteran made a claim with the War Claims Commission (WCC).  The WCC determined that the alleged period of confinement did not occur.  The NPRC indicated that it abides by the WCC decision.  The finding by the NPRC regarding the Veteran's POW status is binding on the VA. Therefore, the Board finds that the Veteran was not a POW.   

Based upon the foregoing, the Board the Board finds that there is no competent and credible evidence showing that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  Peptic ulcer disease is not shown to have been manifested during service or within a presumptive period following separation from service.  In addition, the record does not contain competent evidence linking anemia or peptic ulcer disease to the Veteran's service.  As POW status has not been verified for the Veteran, the presumptions relating to POW status are not applicable to this case.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


